Citation Nr: 1211277	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  05-11 064	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to September 1986.  He also served in the U.S. Air Force Reserves from October 1986 to February 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 1994 decision rendered by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

The matter was most recently remanded by the Board in February 2011.  

FINDING OF FACT

On February 9, 2012, the Board received a statement from the Veteran in which he states "We reject any veteran's benefits and demand that you destroy our request for benefits."  On March 2, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted a statement in February 2012 in which he appears to request withdrawal of his appeal.  Any question of his intention was resolved, when, in March 2012, the Veteran's authorized representative moved to withdraw the appeal in its entirety.  As such, the Board finds that the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


